Exhibit 10.5

 

EXECUTION COPY

 

June 19, 2003

 

Iron Mountain Information Management, Inc.
745 Atlantic Avenue
Boston, MA 02111
Telephone:  (617) 535-4766
Fax:  (617) 350-7881
Attention: Garry B. Watzke

 

Re:                               Custody Agreement with HPSC Bravo Funding,
LLC:  Notification of Assignment

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Custody Agreement, dated as of June 25,
2002 (the “Custody Agreement”), by and among  HPSC Bravo Funding, LLC, a
Delaware limited liability company (the “LLC”), Triple-A One Funding
Corporation, a Delaware corporation (“Triple-A”), Capital Markets Assurance
Corporation, a New York Stock insurance company (“CapMAC”), as Administrative
Agent (the “Administrative Agent”) and as Collateral Agent for the benefit of
Triple-A and certain other parties (in such capacity, the “Collateral Agent”)
and Iron Mountain Information Management, Inc., a Delaware corporation (“Iron
Mountain”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Custody Agreement.

 

Each of the undersigned hereby notifies you, pursuant to Section 3.04 of the
Custody Agreement that, effective as of the date noted above,  (i) Triple-A has
assigned to Merrill Lynch Commercial Finance Corp. a one-third interest in its
rights and obligations under the Triple-A Purchase Agreement and the Custody
Agreement and (ii) CapMAC has assigned to MBIA Insurance Corporation (“MBIA”),
and MBIA has assumed, all of the rights, duties and obligations of CapMAC as
Collateral Agent and Administrative Agent under the Triple-A Purchase Agreement
and certain other Facility Documents executed in connection therewith, including
the Custody Agreement.   By its signature below, MBIA hereby further confirms to
you that it has assumed the rights and responsibilities of the Collateral Agent
set forth in the Custody Agreement, and that each of Andrew Laterza, Mike Alter
and Glenn Roder are all Authorized Employees of the Collateral Agent for
purposes of the Custody Agreement.

 

Except as noted above, the Custody Agreement remains in full force and effect
and is hereby ratified and confirmed.

 

--------------------------------------------------------------------------------


 

Iron Mountain Information Management, Inc.
745 Atlantic Avenue
Boston, MA 02111



IN WITNESS WHEREOF, each of the undersigned have caused this notification of
assignment to be executed by their respective officers thereunto duly authorized
as of the date first above written.

 

 

 

HPSC BRAVO FUNDING, LLC

 

 

 

 

 

By

/s/ Stephen K. Ballou

 

 

 

 

Title:  Manager

 

 

 

 

 

 

 

 

 

 

TRIPLE-A ONE FUNDING CORPORATION

 

 

 

 

 

 

By MBIA INSURANCE CORPORATION,
its Attorney-in-Fact

 

 

 

 

 

 

By

/s/ Glenn H. Roder

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

CAPITAL MARKETS ASSURANCE
CORPORATION, as resigning Administrative
Agent and Collateral Agent

 

 

 

 

 

 

By

/s/ Glenn H. Roder

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

MBIA INSURANCE CORPORATION, as
successor Administrative Agent and Collateral
Agent

 

 

 

 

 

 

By

/s/ Glenn H. Roder

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

Receipt Acknowledged:

 

 

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

 

 

 

By

/s/ Garry B. Watzke

 

 

 

Title:  Vice President

 

 

 

 

2

--------------------------------------------------------------------------------